DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Patent Appl. Pub. No. 2014/0084456 A1).
[Re claim 1] Kang discloses the device, comprising: a first die (C1); a plurality of chiplets (C2) above the first die (C1); a first underfill material (150 epoxy resin) beneath the chiplets (C2); a gap fill material (160 silica) between the chiplets (C2), the gap fill material (160 silica) different from the first underfill material (150 epoxy resin); and an interface region (region where 150 and 160 contact each other) between the first underfill material and the gap fill material (see figure 8-10 and paragraphs [0219]-[0227]).
	[Re claim 15] Kang discloses the method, comprising: placing a plurality of chiplets (C2) above a wafer (W1); placing an underfill material (150 epoxy resin) underneath the plurality of chiplets (C2); and placing a gap fill material (160 silica) between the plurality of chiplets, the gap fill material (160 silica) different from the underfill material (150 epoxy resin), wherein an interface region (region where 150 and 160 contact each other) is formed between the underfill material and the gap fill material (see figure 8-10 and paragraphs [0196], [0219]-[0227]).
 [Re claim 17] Kang discloses the method wherein the underfill material (150 epoxy resin) is placed on the wafer (W1) after the chiplets are placed above the wafer (see figures 8-9 and paragraphs [0219]-[0224]).
[Re claim 22] Kang discloses the method, comprising: providing a first die (C1); placing a plurality of chiplets (C2) above the first die (C1); forming a first underfill material (150 epoxy resin) beneath the chiplets (C2); and forming a gap fill material (160 silica) between the chiplets, the gap fill material (160 silica) different from the first underfill material (150 epoxy resin), wherein an interface region (region where 150 and 160 contact each other) is formed between the first underfill material and the gap fill material (see figure 8-10 and paragraphs [0219]-[0227]).

Allowable Subject Matter
Claims 2-7, 16, 18-21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, comprising: one or more processing components; and one or more data storage components, at least one of the processing components and the data storage components including at least one semiconductor device, the at least one semiconductor device including: a first die; a plurality of chiplets above the first die; a first underfill material beneath the chiplets; a mold material adjacent a side of the chiplets; and a gap fill material between the chiplets, the gap fill material different from the first underfill material; and an interface region between the first underfill material and the gap fill material.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 9-14 depend from claim 8 so they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895